Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2006

USA v. Reid
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4752




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Reid" (2006). 2006 Decisions. Paper 840.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/840


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                         No. 04-4752


                              UNITED STATES OF AMERICA

                                              v.

                                       JOSEPH REID,
                                               Appellant


                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                               D.C. Criminal No. 04-cr-00109
                               (Honorable Berle M. Schiller)


                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      May 18, 2006
          Before: SCIRICA, Chief Judge, McKEE and STAPLETON, Circuit Judges

                                     (Filed June 26, 2006)


                                 OPINION OF THE COURT

SCIRICA, Chief Judge.

          Defendant Joseph Reid appeals from a judgment of conviction.1 Reid contends (1)

the evidence was insufficient to support the jury’s guilty verdict, and (2) the District

Court erred in denying his motion to suppress evidence. We will affirm.


   1
       Reid does not challenge his sentence on appeal.
                                             I.

       Because we write for the parties, we will set forth only those facts necessary for

our analysis. On August 29, 2003, Philadelphia Police Officers Patrick McFadden and

Richard Crawford observed Reid run a red traffic light. The officers activated their lights

and sirens and pursued Reid, who fled at high speed. During the ensuing car chase, Reid

knocked over a stop sign, severely damaging his car. Eventually, he crashed into the

concrete steps of a residence. Officer Crawford then saw Reid throw something that

looked like a weapon out of the passenger side window. Reid fled from his vehicle and

was apprehended by the officers. Officer Crawford inspected the area where he saw Reid

throw “a weapon” and recovered a nine millimeter semi-automatic handgun. The officers

also found a loaded magazine containing ten rounds of nine millimeter ammunition,

which matched the gun Officer Crawford recovered, in plain view on the floor of the

driver’s side of Reid’s vehicle.

       Reid was arrested and charged with being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g) and 924(e). Reid filed a motion to suppress the gun and

ammunition, which the District Court denied after a hearing. At trial, the government

presented the testimony of Officers McFadden and Crawford, who described the events of

August 29. The owner of the car Reid was driving testified that she loaned the car to

Reid, and that the gun recovered from the car was not hers and was not in the car when

Reid borrowed it. The jury returned a verdict of guilty, and Reid was sentenced to 180



                                             2
months’ imprisonment, a fine of $1500, and a special assessment of $100. Reid filed a

timely appeal.

                                              II.

       Reid challenges the sufficiency of evidence supporting his conviction. He

contends the testimony of Officers McFadden and Crawford was “so incredible as to

constitute perjury.” (Appellant’s Br. 5.) Reid points to inconsistences in the two officers’

accounts, asserting it is impossible to believe they were being truthful.2 But these alleged

inconsistences “relate to witness credibility, an area peculiarly within the jury’s domain.”

United States v. Cothran, 286 F.3d 173, 176 (3d Cir. 2002). “It is not our role to weigh

the evidence or to determine the credibility of the witnesses.” Id. at 175. We “will

sustain the verdict if any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” United States v. Dent, 149 F.3d 180, 187 (3d Cir.

1998) (quotations omitted). The officers’ accounts were not so different that they could

not be believed by a rational juror. Accordingly, we conclude the evidence, taken in the

light most favorable to the government, was sufficient to support Reid’s conviction.

       Reid also contends the District Court erred in denying his motion to suppress the

gun and ammunition. He asserts the officers did not have reasonable suspicion to stop

him or probable cause to arrest him, making the evidence obtained as a result of the stop


   2
    Reid points to three instances in which the officers’ accounts appear to diverge,
relating to the position of the police vehicle once it came to a stop beside Reid’s car, the
precise location of Reid’s arrest, and the removal of Reid’s vehicle from the crash site.

                                              3
and arrest inadmissable.3 This argument, which is similarly predicated on the officers’

alleged “incredible” testimony, is without merit. The District Court concluded the

officers possessed a reasonable suspicion of criminal activity sufficient to justify stopping

Reid. We see no error. Reid’s traffic violation — running the red light — justified the

stop. See Whren v. United States, 517 U.S. 806, 810 (1996) (“As a general matter, the

decision to stop an automobile is reasonable where the police have probable cause to

believe that a traffic violation has occurred.”). Furthermore, the officers had probable

cause to arrest Reid based on the totality of the circumstances, considering (1) Reid’s

decision to flee from the officers, causing damage to public and private property, (2) the

gun Officer Crawford found where he observed Reid throw it, and (3) the ammunition

found in plain view in Reid’s car. See United States v. McGlory, 968 F.2d 309, 342 (3d

Cir. 1992) (“Probable cause exists where the facts and circumstances within the arresting

officer’s knowledge are sufficient to warrant a reasonable person to believe an offense

had been committed.”). Accordingly, the stop and the arrest were lawful, and the

evidence obtained as a result of these actions need not have been suppressed.

                                             III.

       We will affirm the judgment of conviction.




   3
    “We review a district court’s determinations of reasonable suspicion and probable
cause de novo.” United States v. Harple, 202 F.3d 194, 196 (3d Cir. 1999). “We review
a district court’s factual findings for clear error.” Id.

                                              4